Citation Nr: 0822296	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-19 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a sinus disorder, 
claimed as residuals of a nose injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1953.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Louisville, Kentucky (RO).

A motion to advance this case on the Board's docket was 
received by the Board in August 2007, and granted in 
September 2007, for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

The medical evidence of record relates the veteran's 
currently diagnosed sinus disorder to his inservice nasal 
injury.


CONCLUSION OF LAW

A sinus disorder was incurred in military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, the Board concludes that 
it may proceed with adjudication of the veteran's appeal.  
This is so because the Board is taking action favorable to 
the veteran by granting the issue on appeal.  As such, this 
decision poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The veteran claims entitlement to service connection for a 
sinus disorder on the basis that he has experienced both 
chronic sinusitis and rhinitis since he fractured his nose 
during service overseas.  The veteran is not a physician; 
therefore, he lacks the medical training required to diagnose 
his own condition (i.e., the claimed fracture).  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  However, his 
sworn statement that he injured his nose on the rifle range 
at Fort Knox is sufficient evidence that a nose injury of 
some nature occurred in service; his lay observations of 
symptomatology are competent for that limited purpose.  See, 
c.f., id. at 494-5.  

Additionally, postservice private medical records reflect 
that at least as early as May 1966, the veteran was regularly 
seen by a private physician for sinusitis or related 
conditions.  VA outpatient treatment records, dated beginning 
in 1999, continue to reflect extensive treatment for sinus 
disorders, requiring ongoing prescription and nonprescription 
medication use.  

On the basis of this evidence, the veteran's appeal was 
remanded in October 2007 so that an opinion as to the 
relationship between the credible report of inservice injury 
to the veteran's nose, and of current symptmoatology and a 
currently diagnosed disorder, could be obtained.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  To that end, a VA 
examination was conducted in November 2007.  After reviewing 
the veteran's claims file and conducting a full clinical 
examination, the examiner diagnosed the veteran with a 
deviated septum and chronic sinus disease, and concluded that 
it was as likely as not that the veteran's currently 
diagnosed sinus disorder was in part due to his inservice 
history of nasal trauma.  The examiner further stated that 
"it is well documented that nasal septal deviation will 
obstruct sinus outflow and will be a contributing factor to 
chronic sinus disease.  The deviated septum will also 
obviously cause nasal airway obstruction and congestion."  

Thus, the record reflects the existence of competent lay 
evidence of an inservice injury, a currently diagnosed 
disorder, and an objective, affirmative medical nexus 
opinion.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
However, the RO continued to deny the veteran's claim in the 
April 2008 supplemental statement of the case, citing Swann 
v. Brown, 5 Vet. App. 229 (1993) to state that the Board is 
not required to accept an objective medical opinion based on 
the veteran's reported medical history.  In Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005), the United States 
Court of Appeals for Veterans Claims, citing its decisions in 
Swann and in Reonal v. Brown, 5 Vet. App. 458 (1993), 
reaffirmed that in evaluating medical opinion evidence, the 
Board may reject a medical opinion that is based on facts 
provided by the appellant that have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the appellant that formed 
the basis for the opinion.  That is not the case here.  As 
noted above, the veteran's lay assertions are that he injured 
his nose in service, and there is no reason to doubt his 
credibility.  Moreover, the VA examiner's opinion is not 
reliant on an actual finding of a nasal fracture, only a 
nasal injury, which can be reported through lay observations.  
Espiritu, 2 Vet. App. at 494-5.  For these reasons, and 
absent evidence contradicting the VA examiner's affirmative 
nexus opinion, service connection for a sinus disorder is 
warranted.  


ORDER

Service connection for a sinus disorder is granted, subject 
to the applicable regulations concerning the payment of 
monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


